Citation Nr: 9909966	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty during the Vietnam Era.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in March 1998, and the hearing officer's decision was entered 
the following month.  

In May 1990, the RO denied service connection for lung 
disease.  The veteran's attempt to reopen his claim for 
service connection for such disability was denied, on the 
basis of the non-submission of new and material evidence, by 
the RO in December 1993.  Following pertinent notice of the 
December 1993 denial, the veteran did not submit a Notice of 
Disagreement within the following year and, thus, the 
December 1993 denial became final.  See 38 U.S.C.A. § 7105 
(West 1991).  However, it appears based on the record that 
the veteran was never given notice of the above-addressed May 
1990 rating denial or related advisement of his appellate 
rights.  Such consideration, in turn, vitiates the finality 
that would otherwise obtain relative to the December 1993 
rating denial.  Therefore, the Board elects to address the 
veteran's present claim on a de novo basis.

In correspondence from the veteran dated in February 1998, he 
asserted claims for service connection for skin disability 
and psychiatric impairment as a result of exposure to Agent 
Orange.  These claims are, therefore, referred to the RO for 
adjudication.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he was free of any respiratory 
pathology at the time he entered service.  Rather, he avers 
that he initially experienced, and was treated for, 
respiratory problems in service.  He contends, therefore, 
that service connection for his presently shown COPD is in 
order.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for COPD.


FINDING OF FACT

COPD was first shown during wartime service.


CONCLUSION OF LAW

COPD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  



The veteran asserts that he was free of any respiratory 
pathology at the time he entered service.  Rather, he avers 
that he initially experienced, and was treated for, 
respiratory problems in service.  He contends, therefore, 
that service connection for his presently shown COPD is in 
order.  In this regard, the report of the veteran's January 
1967 service entrance examination is silent for any reference 
to assessed lung disease.  When seen in December 1968, the 
veteran was noted to have bronchitis.  Also of record is a 
December 1968 statement from Carl B. Kroeger, M.D., to whom 
the veteran had presented in September 1968 in what Dr. 
Kroeger characterized as "emergency" circumstances, which 
reflects the physician's assessment that the veteran had 
rhinitis-related bronchitis.  In April 1969, at which time 
the veteran presented with complaints including coughing, he 
was noted to have "[c]hronic bronchitis".  The impression 
of pulmonary function testing performed the following month 
included "[b]orderline study".  

Subsequent to service, a report pertaining to the veteran's 
treatment at a non-VA facility in 1984 reflects a diagnosis 
of chronic bronchitis.  More recently, a March 1996 statement 
from a VA physician, which makes reference to "recent" 
pulmonary function testing (presumably that performed by VA 
in December 1995, the report of which is of record), reflects 
the physician's assertion that the veteran had mixed 
restrictive and obstructive lung disease, "the same defect" 
as that revealed by pulmonary function testing performed when 
he was in service.  A report pertaining to VA outpatient 
treatment rendered the veteran in 1997 reflects an assessment 
of COPD.

In considering the veteran's claim for service connection for 
COPD, the Board observes that, in accord with the above-cited 
December 1995 statement from the VA physician, the results of 
pulmonary function testing afforded the veteran in service in 
May 1969 must be seen as being at least suggestive, given an 
interpretive reference to "[m]inimal restrictive 
[respiratory] impairment", of the presence of COPD.  
Further, the veteran was, in any event, explicitly assessed 
in service (in April 1969) as having bronchitis of chronic 
derivation.  The Board is, therefore, satisfied that the 
veteran's presently shown COPD was in fact first evident in 
service.  Service connection for COPD is, accordingly, 
granted.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





